--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
SECOND AMENDMENT
TO
AMENDED AND RESTATED
RIGHTS AGREEMENT


THIS SECOND AMENDMENT (this “Amendment”) is made as of March 4, 2009 between
Bioscrip, Inc. (f/k/a/ MIM Corporation), a Delaware corporation (the “Company”),
and American Stock Transfer & Trust Company, a New York corporation (the “Rights
Agent”). This Amendment amends the Amended and Restated Rights Agreement, dated
as of December 3, 2002, between the Company and the Rights Agent (the “Rights
Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Rights Agreement.
 
WHEREAS, the Rights Agreement provides for the occurrence of certain events on
the Distribution Date if a Person becomes the Beneficial Owner of 15% or more of
the shares of Company Common Stock then outstanding or 20% or more of the shares
of Company Common Stock then outstanding in the case of Heartland Advisors, Inc.
(“Heartland”);
 
WHEREAS, based on information contained in an amended Schedule 13G filed by
Heartland with the Securities and Exchange Commission on February 11, 2009,
Heartland currently owns 18.9% of the outstanding shares of Company Common
Stock;
 
WHEREAS, Heartland would like to acquire additional shares of Company Common
Stock such that Heartland’s ownership would exceed 20% of the outstanding shares
of Company Common Stock; and
 
WHEREAS, the Company desires to further amend the Rights Agreement in accordance
with Section 26 thereof to allow for such acquisition by Heartland without
Heartland being deemed an Acquiring Person under the Rights Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereby agree to amend the Rights Agreement as follows:
 
1.      Amendment of Section 1, definition of “Acquiring Person”. The definition
of “Acquiring Person” in Section 1 of the Rights Agreement is amended to read as
follows:
 
““Acquiring Person” shall mean any Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan maintained by the Company
or any of its Subsidiaries or any trustee or fiduciary with respect to such a
plan acting in such capacity) who or which, alone or together with all
Affiliates and Associates of such Person, is the Beneficial Owner of 15% or more
of the shares of Company Common Stock then outstanding; provided, however, that
Heartland Advisors, Inc. (“Heartland”) shall not be deemed to be an Acquiring
Person unless it is, alone or together with its Affiliates and Associates, the
Beneficial Owner of 22.5% or more of the shares of Company Common Stock then
outstanding. Notwithstanding the foregoing, (i) no Person shall become an
“Acquiring Person” as a result of an acquisition of Company Common Stock by the
Company which, by reducing the number of shares of the Company Common Stock
outstanding, increases the proportionate number of shares Beneficially Owned by
such Person to 15% or more (or 22.5% or more in the case of Heartland) of the
Company Common Stock then
 

--------------------------------------------------------------------------------


 outstanding; provided, however, that if a Person shall become the Beneficial
Owner of 15% or more (or 22.5% or more in the case of Heartland) of the Company
Common Stock by reason of share purchases by the Company and shall, after such
share purchases by the Company, become the Beneficial Owner of any additional
Company Common Stock other than as a direct or indirect result of any corporate
action taken by the Company, then such Person shall be deemed to be an
“Acquiring Person”; and (ii) if a majority of the Board determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the first sentence of this definition, has become such inadvertently
(including, without limitation, because (a) such Person was unaware that it
Beneficially Owned 15% or more (or 22.5% or more in the case of Heartland) of
the Company Common Stock or (b) such Person was aware of the extent of such
Beneficial Ownership but such Person acquired Beneficial Ownership of such
shares of Company Common Stock without the intention to change or influence the
control of the Company and without actual knowledge of the consequences of such
Beneficial Ownership under this Agreement), and such Person divests itself as
promptly as practicable of a sufficient number of shares of Company Common Stock
so that such Person would no longer be an “Acquiring Person,” as defined
pursuant to the first sentence of this definition, then such Person shall not be
deemed to be, or have been, an “Acquiring Person” for any purposes of this
Agreement, and no Stock Acquisition Date shall be deemed to have occurred. All
questions as to whether a Person who would otherwise be an Acquiring Person has
become such inadvertently shall be determined in good faith by the Board, which
determination shall be conclusive for all purposes.”
 
2.      Effectiveness. This Amendment shall be deemed effective as of the date
first written above. Except as expressly amended hereby, all of the terms and
provisions of the Rights Agreement are and shall remain in full force and effect
and shall be otherwise unaffected by this Amendment.
 
3.      Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
4.      Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be governed
by and construed in accordance with the laws of such State applicable to
contracts to be made and performed entirely within such State.
 
5.      Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.
 
6.      Descriptive Headings. Descriptive headings of the several Sections of
this Amendment are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.






                           BIOSCRIP, INC.
            

 
                           By:  /s/ Barry A.
Posner                                                                                   
                                    Name: Barry A. Posner
                                    Title:  Executive Vice President, Secretary
                                       and General
Counsel                                                        
 




                           AMERICAN STOCK TRANSFER & TRUST COMPANY






                           By:  /s/ Joseph
Wolf                                                                                   
                                    Name: Joseph Wolf
                                    Title: Vice President
 
 
3

--------------------------------------------------------------------------------

